UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2012 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 1-14050 LEXMARK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 06-1308215 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One Lexmark Centre Drive 740 West New Circle Road Lexington, Kentucky Address of principal executive offices) (Zip Code) (859) 232-2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerR Accelerated filer£ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo R The registrant had70,323,010shares outstanding (excluding shares held in treasury) of Class A Common Stock, par value $0.01 per share, as of the close of business on July 31, 2012. LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES INDEX Page of Form 10-Q PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Consolidated Condensed Statements of Earnings Three and Six Months Ended June 30, 2012 and 2011 2 Consolidated Condensed Statements of Comprehensive Earnings Three and Six Months Ended June 30, 2012 and 2011 3 Consolidated Condensed Statements of Financial Position As of June 30, 2012 and December 31, 2011 4 Consolidated Condensed Statements of Cash Flows Six Months Ended June 30, 2012 and 2011 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 37 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 55 Item 4. CONTROLS AND PROCEDURES 56 PART II – OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 58 Item 1A. RISK FACTORS 58 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 58 Item 6. EXHIBITS 58 Forward-Looking Statements This Quarterly Report on Form 10-Q contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements, other than statements of historical fact, are forward-looking statements. Forward-looking statements are made based upon information that is currently available or management’s current expectations and beliefs concerning future developments and their potential effects upon the Company, speak only as of the date hereof, and are subject to certain risks and uncertainties. We assume no obligation to update or revise any forward-looking statements contained or incorporated by reference herein to reflect any change in events, conditions or circumstances, or expectations with regard thereto, on which any such forward-looking statement is based, in whole or in part. There can be no assurance that future developments affecting the Company will be those anticipated by management, and there are a number of factors that could adversely affect the Company’s future operating results or cause the Company’s actual results to differ materially from the estimates or expectations reflected in such forward-looking statements, including, without limitation, the factors set forth under the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of this report. The information referred to above should be considered by investors when reviewing any forward-looking statements contained in this report, in any of the Company’s public filings or press releases or in any oral statements made by the Company or any of its officers or other persons acting on its behalf. The important factors that could affect forward-looking statements are subject to change, and the Company does not intend to update the factors set forth in the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of this report. By means of this cautionary note, the Company intends to avail itself of the safe harbor from liability with respect to forward-looking statements that is provided by Section 27A and Section 21E referred to above. 1 PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (In Millions, Except Per Share Amounts) (Unaudited) Three Months Ended June 30 Six Months Ended June 30 Revenue $ Cost of revenue Gross profit Research and development Selling, general and administrative Restructuring and related charges (reversals) Operating expense Operating income Interest expense (income), net Other expense (income), net Earnings before income taxes Provision for income taxes Net earnings $ Net earnings per share: Basic $ Diluted $ Shares used in per share calculation: Basic Diluted Cash dividends declared per common share $ $
